People v Rivera (2015 NY Slip Op 01165)





People v Rivera


2015 NY Slip Op 01165


Decided on February 10, 2015


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on February 10, 2015

Tom, J.P., Friedman, Andrias, DeGrasse, Gische, JJ.


14175 3279/07

[*1] The People of the State of New York, Respondent,
vAnthony Rivera, Defendant-Appellant.


Richard M. Greenberg, Office of the Appellate Defender, New York (Leila N. Tabbaa of counsel), for appellant.
Robert T. Johnson, District Attorney, Bronx (Clara H. Salzberg of counsel), for respondent.

Judgment, Supreme Court, Bronx County (John W. Carter, J. at suppression hearing; Darcel D. Clark, J. at plea and sentencing), rendered April 12, 2011, convicting defendant of manslaughter in the first degree, and sentencing him, as a second felony offender, to a term of 11 years, unanimously affirmed.
Defendant made a valid and enforceable waiver of his right to appeal (see People v Lopez, 6 NY3d 248, 257 [2006]). The court discussed the waiver of the right to appeal in detail, separately from its explanation of the rights that are automatically forfeited by a guilty plea. The court accurately explained that, in addition to the previously enumerated rights, defendant had agreed to give up the right to appeal "in exchange" for the disposition. Thus, the court ensured that defendant understood that the right to appeal was separate and distinct from the trial rights automatically forfeited upon pleading guilty. The court also confirmed that defendant had discussed the waiver with defense counsel, and defendant signed a written waiver confirming that fact.
This waiver forecloses review of defendant's suppression and excessive sentence claims. As an alternative holding, we also reject them on the merits.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: FEBRUARY 10, 2015
CLERK